                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DEIDRA J. MUELLER,                                      CASE NO. C19-5113-JCC
10                             Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for remand (Dkt.
16   No. 13). Having thoroughly considered the motion and the relevant record, the Court hereby
17   GRANTS the stipulated motion and ORDERS that, pursuant to 42 U.S.C. § 405(g):
18      1. The above-captioned case is REVERSED and REMANDED for further administrative
19          proceedings.
20      2. The administrative law judge (“ALJ”) shall issue a new decision after a de novo review.
21      3. The Appeals Council will vacate the December 2018 decision, and prior to remanding the
22          case to the ALJ, will affirm the determination made under the subsequent application that
23          Plaintiff became disabled on September 2, 2016.
24      4. Upon remand, the Appeals Council will instruct the ALJ to:
25               a. Offer Plaintiff the opportunity to submit additional evidence and arguments;
26               b. Offer Plaintiff an opportunity for a new hearing;


     ORDER
     C19-5113-JCC
     PAGE - 1
 1              c. Further evaluate the medical opinion evidence of record;

 2              d. Further evaluate Plaintiff’s subjective complaints and lay witness statements;

 3              e. If warranted, obtain vocational expert and/or medical expert testimony; and

 4              f. Perform new step four and step five analyses.

 5          The parties may move for an award of reasonable attorney fees pursuant to the Equal

 6   Access to Justice Act, 28 U.S.C. § 2412.

 7          DATED this 11th day of July 2019.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-5113-JCC
     PAGE - 2
